     WRIGHT, FINLAY & ZAK, LLP
 1
     Gwen H. Ribar, Esq. (SBN 188024)
 2   James J. Ramos, Esq. (SBN 252916)
     4665 MacArthur Court, Suite 200
 3   Newport Beach, CA 92660
     Tel: (949) 477-5050
 4
     Fax: (949) 608-9142
 5   Email: jramos@wrightlegal.net
     Attorneys for Defendant, Select Portfolio Servicing, Inc.
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11   GORDON MCMAHON, an individual,                       Court Case No.: 2:16-cv-01459-JAM-KJN

12                                 Plaintiff,             The Honorable John A. Mendez
            vs.
13                                                         ORDER TO CONTINUE DISCOVERY
14   JPMORGAN CHASE BANK, N.A.; SELECT                     DEADLINES AND PRETRIAL DATES
     PORTFOLIO SERVICING, INC.; and DOES 1
15   through 20 inclusive ,
16                                 Defendants,
17
18
19
20
21
22
23
24
25
26
27
28


                                                       1
                                           [PROPOSED] ORDER
              McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
 1   THIS COURT, having read and considered the Stipulation to Continue Discovery Deadlines
 2   and Pretrial Dates, and with good cause appearing thereby,
 3          IT IS HEREBY ORDERED THAT:
 4          1.        The following deadlines and dates are continued as follows:
 5            Deadline                           Current Date             Stipulated Date
 6
              Fact and Expert Discovery          January 17, 2020         May 4, 2020
 7
              Mid-Litigation Statements          14 days prior to the close of discovery
 8
              Dispositive Motions Filed          February 25, 2020        May 26, 2020
 9
              Dispositive Motions Hearing March 24, 2020                  July 14, 2020 at 1:30
10
                                                                          p.m.
11
              Final Pretrial Conference          May 1, 2020              August 14, 2020 at
12
                                                                          10:00 a.m.
13
              Trial                              June 8, 2020             September 21, 2020 at
14
15                                                                        9:00 a.m.

16          2.        The Parties are ordered to complete a settlement conference with a Magistrate

17   Judge no later than May 15, 2020.

18
19
20
21   IT IS SO ORDERED AS MODIFIED BY THE COURT:

22
23   Dated: December 20, 2019                           /s/ John A. Mendez_____________
                                                        HON. JUDGE JOHN A. MENDEZ
24
25
26
27
28


                                                          1
                                              [PROPOSED] ORDER
                 McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
